DETAILED ACTION
	Claims 1, 3, 4 and 10-12 are pending.
	All objections and rejections raised in prior Office Actions are withdrawn unless restated below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4 and 10-12 (all pending claims) is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (Cofactor recycling for coproduction of 1,3-propanediol and glutamate by metabolically engineered Corynebacterium glutamicum, Scientific Reports 7 (2017): 42246) (see IDS) further in view of Cho et al. (U.S. 2010/0129884 A1), Yang et al. (Pathway Construction in Corynebacterium glutamicum and Strain Engineering To Produce Rare Sugars from Glycerol, J. Agric. Food Chem. 64 (2016): 9479-9505), and Tobimatsu et al. (Identification and Expression of the Genes Encoding a Reactivating Factor for Adenosylcobalamin-Dependent Glycerol Dehydratase, J. Bacteriol. 181 (1999): 4110-13).
Huang et al., abstract, teach:
Production of 1,3-propanediol (1,3-PDO) from glycerol is a promising route toward glycerol biorefinery. However, the yield of 1,3-PDO is limited due to the requirement of NADH regeneration via glycerol oxidation process, which generates large amounts of undesired byproducts. Glutamate fermentation by Corynebacterium glutamicum is an important oxidation process generating excess NADH. In this study, we proposed a novel strategy to couple the process of 1,3-PDO synthesis with glutamate production for cofactor regeneration. With the optimization of 1,3-PDO synthesis route, C. glutamicum can efficiently convert glycerol into 1,3-PDO with the yield of ~ 1.0 mol/mol glycerol. Co-production of 1,3-PDO and glutamate was also achieved which increased the yield of glutamate by 18% as compared to the control. Since 1,3-PDO and glutamate can be easily separated in downstream process, this study provides a potential green route for coupled production of 1,3-PDO and glutamate to enhance the economic viability of biorefinery process.
Huang et al., Table 1, teach several C. glutamicum strains and plasmids used to make such strains including:
Strain PY03 MB001/pEC-yqhD-glpF-H36-pduCDEGH
Plasmid pEC-yqhD-H36-pduCDEGH pEC-yqhD-pduCDEGH with the insertion of H36 promoter in front of pduCDEGH
Plasmid pEC-yqhD-glpF-H36-pduCDEGH pEC-yqhD-H36-pduCDEGH with the insertion of glpF gene between yqhD and H36
	“There is no glycerol assimilation pathway in C. glutamicum.” “To efficiently produce 1,3-PDO, we first started by heterologous expression of 1,3-PDO synthesis pathway in C. glutamicum MB001. The pduCDEGH gene from K. penumoniae, encoding diol dehydratase [i.e. glycerol dehydratase] and its activator [i.e. glycerol reactivase], was co-expressed with dhaT gene encoding 1,3-PDO dehydrogenase [i.e. 1,3-propanediol oxidoreductase] in plasmid pEC-K18mob2 under the control of constitutive lac promoter. The recombinant strain PT01 still cannot utilize glycerol as carbon source, indicating that there is no active glycerol oxidation pathway in C. glutamicum. When cultured in LPG2 medium using glucose and glycerol as co-substrates, strain PT01 can grow and simultaneously utilize glucose and glycerol (Fig. 2). 16.2 g/L of 1,3-PDO was produced from 20.3 g/L of glycerol, with the yield of ~1.0 mol PDO/mol glycerol, suggesting that almost all of glycerol is converted into 1,3-PDO. This was consistent with the reported that C. glutamicum cannot oxidize glycerol due to the extremely low activity of glycerol kinase and glycerol 3-phosphate dehydrogenase10. Therefore, glucose catabolism is utilized for cell growth and regeneration of NADH for 1,3-PDO production. Glucose is mainly converted into CO2 via TCA cycle under aerobic condition in LPG2 medium. Besides CO2, accumulation of acetate (~5.7 g/L) were also observed during the fermentation (Fig. 2).”  Huang et al., bridging pages 2-3.
	To improve the production rate of 1,3-PDO, we attempted to further optimize 1,3-PDO synthesis
pathway. 1,3-PDO dehydrogenase is the terminal enzyme of 1,3-PDO synthesis pathway which catalyzes the reduction of 3-HPA. There are two enzymes which have been reported to be able to catalyze this reaction: the NADH-dependent alcohol dehydrogenase encoded by dhaT gene and NADPH-dependent alcohol dehydrogenase encoded by yqhD gene [i.e. 1,3-propanediol oxidoreductase]. We substituted the dhaT gene in the plasmid of pEC-dhaT-pdu by the yqhD gene, constructing the recombinant plasmid of pEC-yqhD-pdu,” Huang et al., page 3.  “Since glycerol dehydratase controls the entry of glycerol into 1,3-PDO synthesis pathway, we attempted to enhance the activity of glycerol dehydratase by inserting a strong promoter H36 in front of pduCDEGH (plasmid pEC-yqhD-H36-pdu, Supplementary Table 2). The activity of glycerol dehydratase of the resulting strain PY02 was increased by ~13 fold as compared to strain PY01.” Huang et al., page 3.  “The glycerol facilitator encoded by glpF gene of E. coli is a transporter of glycerol which has been previously implemented in C. glutamicum to improve the assimilation of glycerol. To examine its effect for 1,3-PDO production, the glpF gene was inserted into plasmid pEC-yqhD-H36-pdu, giving plasmid pEC-yqhD-glpF-H36-pdu (Supplementary Table 2).” Huang et al., page 3.
	The above is a direct disclosure of Huang et al. of a mutant microorganism being Clostridium glutamicum in which a glycerol facilitator-encoding gene glpF, a glycerol dehydratase- encoding gene, a glycerol reactivase-encoding gene (i.e. pduCDEGH encodes glycerol dehydratase and glycerol reactivase) and a 1,3-propanediol oxidoreductase-encoding gene yqhD are introduced into a microorganism incapable of using glycerol as a single carbon source and which has an ability to produce 1,3-propanediol from a carbon source comprising glycerol.  It is noted that independent claim 1 does not require the recited mutant microorganism to be able to utilize glycerol as a sole carbon source wherein claim 11 recites growth on a combination of glycerol and glucose.
	However, Huang et al. do not teach the further introduction of a glycerol kinase-encoding gene glpK and a glycerol-3-phosphate dehydrogenase-encoding gene glpD (i.e. catalyzing the oxidation of glycerol-3-phosphate (Gly-3P) to dihydroxyacetone-3-phosphate (DHAP)). 
Cho et al., abstract, teach:
The present invention relates to a method for producing fermentation product from various carbon sources containing glycerol using Corynebacteria. More particularly, the present invention relates to a method for producing fermentation product from carbon sources containing glycerol or a part of glycerol with high yield and high productivity, by fermenting Corynebacteria introduced with the foreign gene glpDFK facilitating the use of glycerol and accumulating industrially useful amino acids in the culture medium.
Cho et al. in the claims teach:
4. A method for producing fermentation product using glycerol, comprising the following steps of:
inoculating and culturing Corynebacteria transformed with glpDFK, the gene complex facilitating the use of glycerol in culture medium containing glycerol or a part of glycerol as a carbon source; and
separating fermentation product from the culture.
10. The method according to claim 4, wherein the Corynebacteria is selected from the group consisting of Corynebacterium glutamicum, Corynebacterium glutamicum SM5 (KFCC-11112) and Corynebacterium glutamicum CF 905 (KFCC-10881).
Cho et al., para. [0009], and the specification indicates the Corynebacterium glutamicum is a microorganism incapable of using glycerol as a single carbon source.  The described foreign gene “glpDFK” are genes encoding “glycerol uptake facilitator protein (glpF), glycerol kinase (glpK) and a gene encoding “glycerol-3-phospho dehydrogenase (i.e. glycerol-2-phosphate dehydrogenase) which is the enzyme producing dihydroxyacetone-3-phosphate by oxidizing glycerol-3-phosphate (referred as glpD hereinafter).”  Cho et al., para. [0017].  Fig. 1 of the specification indicates that the product of the recited glpD gene catalyzes the oxidation of glycerol-3-phosphate (Gly-3P) to dihydroxyacetone-3-phosphate (DHAP).  As such, the glpD gene described by Cho et al. is within the broadest reasonable interpretation of a glycerol dehydrogenase-encoding gene being glpD as recited in claims 1 and 2. 
	As discussed, Huang et al. directly teach introduction of a glpF glycerol facilitator gene “which has been previously implemented in C. glutamicum to improve the assimilation of glycerol.”  Cho et al., para. [0055], teach “when glycerol was used alone as a carbon source, the growth of Corynebacterium glutamicum SM5 was very poor and glutamic acid productivity was insignificant. In the meantime, Corynebacterium glutamicum SM5/pECCG117-cdi glpDFK-1 could be growing even with using glycerol alone as a carbon source.”  “[T]he price of the purified glycerol is also expected to be dropped. Therefore, the production of useful fermentation products using glycerol might bring effects more than expected.” Cho et al., para. [0006].
	That is, Cho et al. teach that since glycerol is expected to an inexpensive carbon source, that the modification of C. glutamicum to be able to utilize glycerol as a sole carbon source and to produce a valuable fermentation product therefrom is desirable in the art.  As discussed, Huang et al. teach the expression of glycerol facilitator gene glpF increases glucose utilization for 1,3-PDO production.  Cho et al. teach that additional expression of a glycerol kinase-encoding gene glpK and a glycerol-3- dehydrogenase-encoding gene glpD (i.e. catalyzing the oxidation of glycerol-3-phosphate (Gly-3P) to dihydroxyacetone-3-phosphate (DHAP)) confers an additional benefit of allowing for glycerol to be utilized as sole carbon source for both cell growth and production of a product therefrom.  As such, at the time of filing an ordinarily skilled artisan would have been motivated to modify embodiments of Huang et al., including strain PY03 as discussed above, to further express glpK and glpD genes to gain the benefit of glycerol utilization as a sole carbon source as taught by Huang et al.
	Regarding recitation of a glycerol dehydratase and glycerol reactivase encoding gene cluster dhaB1234/gdrAB, as discussed above Huang et al. teach expression of a glycerol dehydratase-encoding gene and glycerol reactivase-encoding gene cluster being pduCDEGH. Glycerol dehydratase catalyzes the dehydration of glycerol to 3-hydroxypropionaldehyde (3-HPA). Huang et al., page 1.  However, glycerol dehydratase gene clusters other than pduCDEGH that catalyze the conversion of glycerol to 3-HPA that are expressible in C. glutamicum wherein produced 3-HPA can be converted to 1,3-propanediol are known in the prior art.
	Yang et al. report Corynebacerium glutamicum engineered to produce rare sugars from glycerol.  Similar to the teachings of Huang et al. and Cho et al., Yang et al. express glpFKD that “allows the organism to grow on glycerol as the sole carbon and energy source.” Yang et al., page 9499, right col. Further, “glycerol dehydratase (DhaB) from K. pneumonia was also selected for its high oxidization of glycerol to 3-hydroxypropionaldehyde. Therefore, we chose HLADH or DhaB and constructed the L-glyceraldehyde synthesis pathway (pEFTH) based on the glycerol facilitator (GlpF) from E. coli, and HLADH and the 3-hydroxypropionaldehyde synthesis pathway (pEFDhaBA) based on GlpF from E. coli, and DhaB and the glycerol dehydratase reactivase (GdrAB) from K. pneumonia.” Yang et al., page 9500, right col.
	That is, as shown in Fig. 1 of Yang et al., glycerol dehydratase (DhaB) converts glycerol to 3-hydroxypropionaldehyde (3-HP) that can then be converted to rare sugars as taught by Yang et al.  However, Yang et al. expressly teach that 3-hydroxypropionaldehyde such produced can be converted to 1,3-propanediol.  “Byproduct 1,3-propanediol was probably derived from 3-hydroxypropionaldehyde conversion catalyzed by endogenous ADHs in C. glutamicum.” Yang et al. page 9502, right col. “The genes of glycerol dehydratase (DhaB) and its reactivase (GdrAB) from Klebsiella pneumonia were codon-. . . and synthesized by GeneScript. . . . For plasmid pEFDhaB construction, the operon dhaB123 was amplified . . . . and operon gdrAB were cloned.” Yang et al., 9499, left col.  As such, Yang et al. teach that a glycerol dehydratase  and glycerol reactivase encoding gene cluster dhaB123/gdrAB is introduced into a C. glutamicum microorganism to support the production of 3-hydroxypropionaldehyde that can be converted to 1,3-propanediol as taught by Yang et al.
Substitution of known elements is obvious upon a finding of:
(1) a finding that the prior art contained a device (method, product, etc.) which differed from the claimed device by the substitution of some components (step, element, etc.) with other components; 
(2) a finding that the substituted components and their functions were known in the art; 
(3) a finding that one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable; and 
(4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.  (MPEP 2143(I)(B)).
	Here, (1) Huang et al. teach expression of a glycerol dehydratase  and glycerol reactivase encoding gene cluster being pduCDEFGH having function to convert glycerol to 3- hydroxypropionaldehyde in C. glutamicum. (2) However, Yang et al. teach that a different glycerol dehydratase and glycerol reactivase encoding gene cluster being dhaB123/gdrAB can be expressed in C. glutamicum to support 3-hydroxypropionaldehyde which can be converted to 1,3-propanediol. (3) As far as both pduCDEFGH and dhaB123/gdrAB are taught to encode a suitable glycerol dehydratase and glycerol reactivase for conversion of glycerol to 3-hydroxypropionaldehyde when introduced into C. glutamicum, an ordinarily skilled artisan could have substituted the gene cluster dhaB123/gdrAB in replacement of the gene cluster pduCDEFGH in the C. glutamicum host cells taught by Huang et al. with predictable results to maintaining production of 3-hydroxypropionaldehyde required for 1,3-propanediol production.  Further, Yang et al. teach that “glycerol dehydratase (DhaB) from K. pneumonia was also selected for its high oxidization of glycerol to 3-hydroxypropionaldehyde” such that Yang et al. teach that the DhaB gene cluster is particularly effective for producing 3-hydroxypropionaldehyde as an intermediate for conversion to other products. (4)  No additional findings are deemed to be necessary to explain a conclusion of obviousness.
As such, at the time of filing an ordinarily skilled artisan would have been motivated to substitute the dhaB123/gdrAB in replacement of the gene cluster pduCDEFGH in the C. glutamicum host cells taught by Huang et al. in view of the guidance of MPEP 2143(I)(B).  Regarding recitation in claim 1 of additional expression of a dhaB4 gene, Tobimatsu et al. teach additional information regarding the dha regulon from K. pneumoniae encoding glycerol dehydratase.  “Homology searches with FASTA program revealed that polypeptides homologous to DdrA and DdrB are encoded by ORF4 or dhaB4 . . .  and orf2b . . ., respectively, in the vicinity of the glycerol dehydratase genes (gldABC) of K. pneumoniae  (Fig. 1A). ORF4 (dhaB4) exists just downstream of the gldABC genes.” Tobimatsu et al., page 4110, left col. “The ORF4 and/or orf2b gene was coexpressed in E. coli JM109 with the gldABC genes, and the ability of the inactivated holoenzyme to reactivate in situ was measured with glycerol and 1,2-propanediol as the substrates.” Tobimatsu et al., page 4110, right col. “Thus, we designated ORF4 and orf2b gdrA and gdrB genes, respectively.” Tobimatsu et al., page 4111, right col.
That is, Tobimatsu et al. explain that gdrA and dhaB4 are synonyms for the same gene from K. pnuemoniae wherein ORF4 is set forth in Tobimatsu et al. as a synonym of dhaB4 (i.e. the fourth gene/open reading frame of the dhaB operon).  Since Tobimatsu teach that gdrA and dhaB4 are synonyms for the same gene from K. pnuemoniae, the gene cluster dhaB123 and gdrAB taught by Yang et al. is within the broadest reasonable interpretation of gene cluster dhaB1234/gdrAB as recited in claim 1.  Specifically, the broadest reasonable interpretation of a “gene cluster dhaB1234/gdrAB” is that each of the indicated genes is present with no requirement that any specific gene be present in two or more copies.  Recitation of “gene cluster dhaB1234/gdrAB” is given this broadest reasonable interpretation since the specification, para. [100], describe that the gene cluster fragment dhaB1234/gdrAB was obtained by performing PCR on chromosomal DNA of Klebsiella pneumoniae DSMZ2026 and the amplified PCR produce ligated into a vector and was not formed by duplicating or addition of a second copy of any gene.
It is noted that Yang et al., Table 1, describe a plasmid pEDhaBA showing that dhaB123 and gdrAB genes are express from the same plasmid that is considered to constitute a single gene cluster.
	Regarding claim 4, claim 4 is interpreted as stating that all genes recited in claim 1 are overexpressed by a strong promoter as recited.  Huang et al. directly exemplifies “enhance[ment of] the activity of glycerol dehydratase by inserting a strong promoter H36 in front of pduCDEGH,” which is a description of overexpression of glycerol dehydratase and glycerol reactivase genes, as recited, by a strong promoter H36.  Regarding recitation of overexpression of glycerol kinase, glycerol-3-phosphate dehydrogenase, glycerol facilitator and 1,3-propanediol oxidoreductase encoding genes with a H36 strong promoter, as discussed Huang et al. directly teach the appropriateness of the use of a H36 promoter to overexpress heterologous genes in C. glutamicum.  Since Huang et al. teach the appropriateness of a H36 to express heterologous genes in C. glutamicum, at the time of filing it would have been obvious to express any heterologous gene suggested by the prior art to be expressed in C. glutamicum by a H36 promoter including any and all of the genes recited in claim 1 since Huang et al. teach that H36 promoter is an appropriate promoter for expressing such heterologous genes in C. glutamicum with a reasonable expectation of success.
	Regarding claims 10 and 11, Cho et al., para. [0030], teach that “in addition to glycerol, other carbon sources can be properly added, and at this time glucose is preferred as a carbon source.”  Further, Example 4, paras. [0052]-[0053], of Cho et al. describe working embodiments of C. glutamicum expressing glpDFK grown in a media containing 6 g/L each of glucose and glycerol and also grown in media containing only 12 g/L glycerol as a carbon source such that although Cho et al. teach C. glutamicum strains modified to be able to utilize glycerol as a sole carbon source, Cho et al. teach that is nevertheless appropriate to culturing such strains on a combination of glycerol and glucose.
	Huang et al. teach culturing the 1,3-propanediol producing C. glutamicum strains taught therein in a glycerol- and glucose-containing medium wherein “we examined three different initial concentrations of glycerol (20 g/L, 30 g/L and 50 g/L) with the same glucose concentration (80 g/L) for the culture of C. glutamicum PY02. With the initial concentration of 20 g/L or 30 g/L, glycerol can be completely consumed and the yield of 1,3-PDO is close to 1.0 mol/mol glycerol (Fig. 6)” wherein Fig. 6 describes culture of strain PY03. Huang et al., page 5.  Huang et al. state that 1,3-PDO produced by culture of the strains taught therein “were quantified by using High performance liquid chromatography (HPLC) equipped with an Aminex HPX-87H Column (300 × 7.8 mm),” which is within the broadest reasonable interpretation of collecting the produced 1,3-propanediol.  Further, Huang et al., abstract, relates to “Production of 1,3-propanediol (1,3-PDO) from glycerol is a promising route toward glycerol biorefinery” such that it is clear that any produced 1,3-PDO is to be collected as a product.  At the time of filing, the ordinarily skilled artisan would have been motivated to culture any C. glutamicum strain producing 1,3-PDO in a glycerol- and glucose-containing medium to produce 1,3-PDO and collecting the produced 1,3-PDO, including any strains suggested by the combined teachings of Huang et al., Cho et al., Yang et al. and Tobimatsu et al. since the same are directly taught and demonstrated by Huang et al. to be successful in producing 1,3-PDO.
	Regarding claim 12, Huang et al. teach media that contains more glucose than glycerol; however, as shown in Fig. 1 of Huang et al., 1,3-propanediol is made directly from glycerol and is not directly made from glucose (although NADH reducing equivalents produced by glycolysis drives 1,3-propanediol production).  “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. ‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’” MPEP 2144.05(II)(A).
	Here, as discussed, Huang et al. teach C. glutamicum strains that utilize glucose for cell growth and cannot utilize glycerol as a sole carbon source for cell growth.  However, as discussed, Cho et al. teach that the additional expression of a glycerol kinase-encoding gene glpK and a glycerol dehydrogenase-encoding gene glpD allows for C. glutamicum strains to further utilize glycerol as a sole carbon source to produce cell growth wherein it is still desirable to include glucose as a carbon source.  As such, at the time of filing, the ordinarily skilled artisan would have been motivated to cultivate the C. glutamicum strains suggested by the combined teachings of Huang et al. and Cho et al., as discussed above, in a medium containing glycerol as the only carbon source since at least Cho et al. suggest that such strain can be grown using only glycerol as a carbon source which is expected to be less expensive than glucose as explained above.  However, since Cho et al. further teach that it can still be desirable to include glucose, it is not inventive to discover a workable amount of glucose to include in a medium including, for example, amounts of glucose that is less than the amount of glycerol present that falls within the range of weight ratio of glucose: glycerol of 1:2 to 1:9.  That is, since Cho et al. teach that glucose is not strictly required as carbon source although it may still be added to assist growth, Cho et al. directly motivates the addition of some amount of glucose to culture medium that otherwise only has glycerol as a carbon source including amounts of  glucose that is less by weight than the amount of glycerol present since Cho et al. teach that the inclusion of glucose in a medium is optional such that the addition of minor amounts of glucose is suggested.  For example, the addition of a weight of glucose that is 10%-50% of the amount of glycerol present results in a ratio of glucose:glycerol of 1:2 to 1:9.  Again, “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.”

Claims 1, 3, 4 and 10-12 (all pending claims) is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al., Cho et al. Yang et al. and Tobimatsu et al. as applied to claims 1, 3, 4 and 10-12 above, and further in view of KR 10-1157376 B1 (KR’376).
A machine translation of KR’376 is provided and cited herein.
	The reasons why the teachings of Huang et al., Cho et al., Yang et al. and Tobimatsu et al. suggest all of the features of claims 1, 3, 4 and 10-12 are stated above.
In the alternative, if it is shown that dhaB4 and gdrA are different genes, KR’376 teach recombinant microorganisms transformed with genes encoding glycerol dehydratase for conversation of glycerol to 3-hydroxypropionaldehyde (3-HP).  KR’376, Abstract, and Fig. 1. “3-HP is an important synthetic intermediate for use in various chemical processes. It is a synthetic intermediate containing 1,3-propanediol.” KR’376, para. [0007]. “Genomic DNA from Klebsiella pneumonia DSM 2026 was subjected to PCR using the forward primer (SEQ ID NO: 15) and the reverse primer (SEQ ID NO: 16) under the same conditions as Table 1 to obtain dhaB1, dhaB2 , dhaB3 and dhaB4 (gdrA) genes were amplified and digested with restriction enzymes EcoR I and Hind III.” KR’376, para. [0040]. The dhaB gene is amplified from the same Klebsiella pneumonia DSM 2026 as described in KR’376 par. [0043].  “DhaB (dhaB1, dhaB2, dhaB3, dhaB4, and gdrB) amplified in Examples 1 to 3 and the aldHPCR fragment were ligated to the pGEM-T vector, respectively. The prepared plasmids were introduced into E. coli XL1-blue, respectively.” KR’376, para. [0056].
	Again, for the reasons discussed above, an ordinarily skilled artisan at the time of filing would have been motivated to modify the C. glutamicum  host cells taught by Huang et al. to express a glycerol dehydratase from K. pneumoniae being dhaB123 and gdrAB. KR’376 teach that another functional glycerol dehydratase gene cluster from K. pneumoniae is coexpression of the genes dhaB1, dhaB2, dhaB3, dhaB4, and gdrB for that organism.  At the time of filing, an ordinarily skilled artisan would have been motivated to express the glycerol dehydratase gene cluster from K. pneumoniae being coexpression of the genes dhaB1, dhaB2, dhaB3, dhaB4, and gdrB in embodiments of Huang et al.
Substitution of known elements is obvious upon a finding of:
(1) a finding that the prior art contained a device (method, product, etc.) which differed from the claimed device by the substitution of some components (step, element, etc.) with other components; 
(2) a finding that the substituted components and their functions were known in the art; 
(3) a finding that one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable; and 
(4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.  (MPEP 2143(I)(B)).
	Here, (1) Huang et al. teach expression of a glycerol dehydratase and glycerol reactivase encoding gene cluster being pduCDEFGH having function to convert glycerol to 3- hydroxypropionaldehyde in C. glutamicum. (2) However, Yang et al. teach that a different glycerol dehydratase and glycerol reactivase encoding gene cluster being dhaB123 and gdrAB can be expressed in C. glutamicum to support 3-hydroxypropionaldehyde which can be converted to 1,3-propanediol.  Similarly, KR’376 teach that the genes dhaB1, dhaB2, dhaB3, dhaB4, and gdrB from K. pneumoniae also forms a sufficient glycerol dehydratase and its reactivase. (3) As far as all of pduCDEFGH, dhaB123 and gdrAB, and genes dhaB1, dhaB2, dhaB3, dhaB4, and gdrB are taught to encode a suitable glycerol dehydratase and glycerol reactivase for conversion of glycerol to 3-hydroxypropionaldehyde, an ordinarily skilled artisan could have substituted the gene cluster dhaB123 and gdrAB or genes dhaB1, dhaB2, dhaB3, dhaB4, and gdrB in replacement of the gene cluster pduCDEFGH in the C. glutamicum host cells taught by Huang et al. with predictable results to maintaining production of 3-hydroxypropionaldehyde required for 1,3-propanediol production.  Further, Yang et al. teach that “glycerol dehydratase (DhaB) from K. pneumonia was also selected for its high oxidization of glycerol to 3-hydroxypropionaldehyde” such that Yang et al. teach that the DhaB gene cluster is particularly effective for producing 3-hydroxypropionaldehyde as an intermediate for conversion to other products.  Still further, Yang et al. teach that K. pneumoniae glycerol dehydratase genes dhaB123 and gdrAB are expressible in C. glutamicum such that an ordinarily skilled artisan at the time of filing would expect that other similar K. pneumoniae glycerol dehydratase genes dhaB1, dhaB2, dhaB3, dhaB4, and gdrB are expressible in C. glutamicum.  (4)  No additional findings are deemed to be necessary to explain a conclusion of obviousness.
	For these reasons, at the time of filing an ordinary skilled artisan would have been motivated to replace expression/introduction of pduCDEFGH with expression/introduction of either dhaB123 and gdrAB genes (i.e. gene cluster) or genes dhaB1, dhaB2, dhaB3, dhaB4, and gdrB (i.e. gene cluster) as taught by Yang et al. and KR’376, respectively, in the C. glutamicum host cells otherwise taught by Yang et al., in view of the guidance of MPEP 2143(I)(B).  When genes dhaB1, dhaB2, dhaB3, dhaB4, and gdrB as taught by KR’376 are expressed, Yang et al. teach that expression of gdrB should be preferably expressed as gdrAB to form a complete reactivates for glycerol dehydratase that is beneficial.  That is, Yang et al. teach that it is beneficial to express “DhaB (glycerol dehydratase) and the glycerol dehydratase reactivase (GdrAB) from K. pneumonia” such that Yang et al. directly teaches and motivates the expression of gdrB together with gdrA as gdrAB such that at the time of filing an ordinarily skilled would have been motivated to add introduction of a gdrA gene (as gdrAB) together with expression of genes dhaB1, dhaB2, dhaB3, dhaB4, and gdrB since Yang et al. teach that the same forms a complete reactivase that benefits the activity of glycerol dehydratase.  Expression of genes dhaB1, dhaB2, dhaB3, dhaB4, and gdrAB constitutes a gene cluster dhaB1234/gdrAB within the broadest reasonable interpretation of that term.  That is, both Yang et al. and KR’376 teach that the glycerol dehydrogenase and reactivase be expressed from a vector as one DNA fragment which constitutes a gene cluster.  For example, “Plasmid pTBGAB (pGEM-T / dhaB1234 and gdrB) prepared by joining two DNA fragments was cloned into the expression vector pCDFDuet vector (pCBGAB).” KR’376, para. [0058].

Response to arguments
Applicant argues:
Cho does not disclose or suggest a mutant microorganism in which a glycerol dehydratase and glycerol reactivase encoding gene cluster dhaB1234/gdrAB and 1,3-PDO oxidoreductase- encoding gene yqhD are introduced.

	Claim limitations added to the claims for the first time in the amendment dated 03/05/2022 are address in the rejections above.

	Regarding applicant comments regarding claim 4, the Office Action dated 12/07/2021 contained the following rejection: Claims 1-12 (all pending claims) is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et a/. (Cofactor recycling for coproduction of 1,3-propanediol and glutamate by metabolically engineered Corynebacterium glutamicum, Scientific Reports 7 (2017): 42246) (see IDS) further in view of Cho et al. (U.S. 2010/0129884 A1).  There is no discussion of previously pending claim 4 discussed in the previous anticipation rejection over Cho et al. as alleged by the applicant.  It is noted that claims 4 and 10 of Cho et al. are discussed with particularity in the previous anticipation rejection, wherein the claims of Cho et al. are part of the prior art disclosure of Cho et al.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD M EPSTEIN whose telephone number is (571)272-5141. The examiner can normally be reached Mon-Fri 9:00a-5:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on (408) 918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TODD M EPSTEIN/Examiner, Art Unit 1652                                                                                                                                                                                                        


/ROBERT B MONDESI/Supervisory Patent Examiner, Art Unit 1652